
	

113 S922 IS: Veterans Equipped for Success Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 922
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Labor to carry out a pilot
		  program on providing wage subsidies to employers who employ certain veterans
		  and members of the Armed Forces and require the Secretary of Veterans Affairs
		  to carry out a pilot program on providing career transition services to young
		  veterans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Equipped for Success Act
			 of 2013.
		2.Pilot program on
			 provision of subsidies to employers for employment of certain veterans and
			 members of the Armed Forces
			(a)In
			 generalCommencing not later than January 1, 2014, the Secretary
			 of Labor shall, acting through the Assistant Secretary of Labor for Veterans'
			 Employment and Training and in collaboration with the Secretary of Veterans
			 Affairs, carry out a pilot program to assess the feasibility and advisability
			 of providing subsidies to eligible employers to employ eligible
			 individuals—
				(1)to provide
			 eligible individuals with valuable work experience;
				(2)to increase the
			 skills of eligible individuals; and
				(3)to assist
			 eligible individuals in obtaining long-term employment.
				(b)Eligible
			 individualFor purposes of the pilot program, an eligible
			 individual is an individual who—
				(1)is—
					(A)a veteran of the
			 Armed Forces who was discharged or released from service therein under
			 conditions other than dishonorable; or
					(B)a member of a
			 reserve component of the Armed Forces (including the National Guard)
			 who—
						(i)served on active
			 duty in the Armed Forces (other than active duty for training) for more than
			 180 consecutive days during the two-year period ending on the date of
			 commencement of the participation in the pilot program; and
						(ii)is
			 not serving on active duty on the date of commencement of participation in the
			 pilot program;
						(2)is, at the time
			 at which the individual applies for participation in the pilot program—
					(A)18 years of age
			 or more but not more than 34 years of age; or
					(B)55 years of age
			 or more but not more than 64 years of age;
					(3)is not in receipt
			 of compensation under chapter 11 of title 38, United States Code, by reason of
			 unemployability;
				(4)is not enrolled
			 on the date of commencement of participation in the pilot program in a Federal
			 or State job training program; and
				(5)is considered by
			 the Secretary to be unemployed or underemployed.
				(c)Eligible
			 employer
				(1)In
			 generalFor purposes of the pilot program, an eligible employer
			 is an employer determined by the Secretary to meet such criteria for
			 participation in the pilot program as the Secretary shall establish for
			 purposes of the pilot program, except that an employer may not be determined to
			 be an eligible employer for that purpose if the employer—
					(A)has been
			 investigated or subject to a case or action by the Federal Trade Commission
			 during the 180-day period ending on the date the employer would otherwise
			 commence participation in the pilot program;
					(B)has not been in
			 good standing with a State business bureau during the period described in
			 subparagraph (A);
					(C)is an agency of
			 the Federal Government or a State or local government;
					(D)is delinquent
			 with respect to payment of any taxes or employer contributions described under
			 sections 3301 and 3302(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C.
			 3301 and 3302(a)(1)) or with respect to any related reporting
			 requirement;
					(E)has previously
			 participated in the pilot program and, as determined by the Secretary, failed
			 to abide by a requirement of the pilot program;
					(F)does not provide
			 assurances to the Secretary at the time the employer would otherwise commence
			 participation in the pilot program that the employer will comply under the
			 pilot program with the requirements for non-displacement of current employees
			 specified in paragraph (2); or
					(G)receives more
			 than 75 percent of its revenue from the Federal Government or a State or local
			 government.
					(2)Non-displacement
			 of current employeesThe requirements specified in this paragraph
			 are the following:
					(A)That an employer
			 shall not use an individual participating in the pilot program to displace any
			 employee of the employer at the time of commencement of participation in the
			 pilot program from employment or any employment benefits, including a partial
			 displacement (such as a reduction in the hours of non-overtime work, wages, or
			 employment benefits).
					(B)That an employer
			 shall not permit an individual participating in the pilot program to perform
			 work activities related to any job for which—
						(i)any
			 other individual is on layoff from the same or any substantially equivalent
			 position; or
						(ii)the employer has
			 terminated the employment of any employee or otherwise reduced the workforce of
			 the employer with the intention of filling or partially filling the vacancy so
			 created with the work activities to be performed by the individual
			 participating in the pilot program.
						(C)That an employer
			 shall not create a job for an individual participating in the pilot program in
			 a manner that will infringe in any way upon the opportunities for promotion of
			 individuals employed by the employer on the date of the employer's commencement
			 of participation in the pilot program.
					(D)That—
						(i)an
			 employer shall not, by means of assigning work activities under the pilot
			 program, impair an existing contract for services or a collective bargaining
			 agreement; and
						(ii)work activities
			 that would be inconsistent with the terms of a collective bargaining agreement
			 shall not be undertaken by an individual participating in the pilot program
			 without the written concurrence of the labor organization that is signatory to
			 the collective bargaining agreement.
						(d)Duration and
			 number of participants
				(1)DurationThe
			 Secretary shall carry out the pilot program during the three-year period
			 beginning on the date of the commencement of the pilot program.
				(2)Number of
			 participantsNot more than 50,000 eligible individuals may
			 concurrently participate in the pilot program.
				(e)Locations
				(1)In
			 generalThe Secretary shall carry out the pilot program in four
			 locations selected by the Secretary for purposes of the pilot program from
			 among areas with populations the Secretary determines have high concentrations
			 of veterans.
				(2)Consultation
			 with Secretary of Veterans AffairsIn selecting locations under
			 paragraph (1), the Secretary of Labor may consult with the Secretary of
			 Veterans Affairs, particularly with respect to determining which areas have
			 populations with high concentrations of veterans.
				(f)Subsidies
				(1)In
			 generalFor each eligible employer approved by the Secretary to
			 participate in the pilot program who employs on a full-time basis an eligible
			 individual approved by the Secretary to participate in the pilot program, the
			 Secretary shall provide a subsidy for the employment of such eligible
			 individual by such eligible employer during such period as—
					(A)the eligible
			 individual is employed by the eligible employer;
					(B)the eligible
			 individual is participating in the pilot program; and
					(C)the eligible
			 employer is participating in the pilot program.
					(2)Amount
					(A)In
			 generalExcept as provided in subparagraph (B), a subsidy
			 provided by the Secretary under the pilot program to an eligible employer for
			 the employment of an eligible individual shall be an amount equal to—
						(i)except as
			 provided in clause (ii), 60 percent of the basic pay provided by the eligible
			 employer under the pilot program to the eligible individual; and
						(ii)in
			 the case in which the eligible employer provides employment that includes an
			 apprenticeship (which must be approved for purposes of the pilot program not
			 later than two years after the date of the commencement of the pilot program),
			 75 percent of the basic pay provided by the eligible employer under the pilot
			 program to the eligible individual.
						(B)Maximum
			 amountExcept as provided in subparagraph (D), the aggregate
			 amount of subsidy provided under the pilot program to an eligible employer for
			 the employment of an eligible individual may not exceed—
						(i)except as
			 provided in clause (ii), $11,000; or
						(ii)in
			 the case described in subparagraph (A)(ii), $14,000.
						(C)Disbursement of
			 payments
						(i)Payments on
			 quarterly basisExcept as provided in clause (ii), subsidies paid
			 to an eligible employer under subparagraph (A) shall be paid to the eligible
			 employer on a quarterly basis.
						(ii)Payments on
			 monthly basisIn order to relieve financial burden on an eligible
			 employer participating in the pilot program whom the Secretary determines has
			 few employees, the Secretary may pay subsidies under subparagraph (A) to such
			 employer on a monthly basis as the Secretary considers appropriate.
						(D)Additional
			 hiring incentiveIf an eligible employer who received a subsidy
			 under the pilot program for the employment of an eligible individual hires such
			 eligible individual on a full-time basis following the completion of the
			 participation of such eligible individual in the pilot program, the Secretary
			 shall pay such eligible employer an additional amount equal to 10 percent of
			 the aggregate amount of subsidy paid to the eligible employer under
			 subparagraph (A) during the last six months of such eligible individual's
			 employment with such eligible employer while participating in the pilot
			 program. Any amount paid under this subparagraph shall not apply against the
			 aggregate maximum amount specified in subparagraph (B).
					(E)ApprenticeshipsThe
			 Secretary may establish guidelines or criteria for the approval or disapproval
			 of apprenticeships for purposes of the pilot program.
					(3)DurationA
			 subsidy provided to an eligible employer to employ an eligible individual under
			 the pilot program shall be for the lesser of—
					(A)a period of one
			 year; and
					(B)the duration of
			 such eligible individual's employment with the eligible employer.
					(4)Consideration
			 concerning receipt of concurrent subsidiesIn the case of an
			 eligible employer who is already receiving one or more subsidies under the
			 pilot program for the employment of one or more eligible individuals, when
			 determining whether to provide an additional subsidy to such employer to employ
			 an additional eligible individual, the Secretary may take into consideration,
			 if after hiring such additional eligible individual, the number of eligible
			 individuals for whom the employer is receiving a subsidy under the pilot
			 program would constitute more than 10 percent of the workforce of the eligible
			 employer.
				(5)Minimum
			 wageNo eligible employer may receive a subsidy under the pilot
			 program for the employment of an eligible individual if the rate of pay for
			 such employment is less than the greater of the rate specified in section
			 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the
			 rate specified in the applicable State minimum wage law.
				(6)Sense of
			 Congress on exclusion of certain employmentIt is the sense of
			 Congress that an employer should not be provided a subsidy under the pilot
			 program for employment of an eligible individual in a position under a
			 contract, grant, or cooperative agreement with the Federal Government or a
			 State or local government that involves functions that are so inherently
			 governmental that the position would not provide the eligible individual with
			 experience, training, or skills necessary for employment in the private sector
			 in a position not involving such functions.
				(g)Participation
				(1)Application
					(A)In
			 generalAn eligible employer or an eligible individual seeking to
			 participate in the pilot program shall submit to the Secretary an application
			 therefor at such time and in such manner as the Secretary shall specify.
					(B)ElementsExcept
			 as provided in subparagraph (C), each application submitted under subparagraph
			 (A) shall contain such information as the Secretary may specify.
					(C)Requirements of
			 eligible employersAn application submitted by an eligible
			 employer under subparagraph (A) shall include assurance that the eligible
			 employer will comply with the requirements for non-displacement of current
			 employees specified in subsection (c)(2) under the pilot program.
					(2)Selection
					(A)In
			 generalThe Secretary shall review each application submitted by
			 an applicant under paragraph (1) and approve or disapprove the applicant for
			 participation in the pilot program.
					(B)Employer
			 selection considerationsIn approving or disapproving an eligible
			 employer for participation in the pilot program, the Secretary may consider
			 past performance of the eligible employer with respect to the following:
						(i)Job
			 training, basic skills training, and related activities.
						(ii)Fiscal
			 accountability.
						(iii)Demonstration
			 of a high potential for growth and long-term job creation.
						(C)Considerations
			 concerning selection of for-profit and not-for-profit
			 employersThe Secretary may consider approving both for-profit
			 and not-for-profit employers who are eligible employers for participation in
			 the pilot program.
					(D)Considerations
			 concerning participation of small business concernsIn selecting
			 eligible employers for participation in the pilot program, the Secretary may
			 consider the extent to which small business concerns are afforded opportunities
			 to participate in the pilot program.
					(3)Early
			 termination or separation of eligible individual participants by
			 SecretaryIf the Secretary determines that an eligible individual
			 participating in the pilot program is not making satisfactory attendance in
			 employment, or has been removed from placement for misconduct, the Secretary
			 may terminate such eligible individual's status as a participant in the pilot
			 program and bar such eligible individual from further participation in the
			 pilot program.
				(4)Employment
			 status
					(A)Compensation
			 for work injuriesAn eligible individual employed by an eligible
			 employer who receives a subsidy for such employment under the pilot program
			 shall be deemed, during the period of such subsidy, an employee of the United
			 States for the purposes of the benefits of chapter 81 of title 5, United States
			 Code, but not for the purposes of laws administered by the Office of Personnel
			 Management.
					(B)Health
			 benefitsFor purposes of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), an eligible individual employed by an eligible
			 employer shall be considered an employee of the Department of Labor and not the
			 eligible employer during such period as the eligible employer receives a
			 subsidy under the pilot program for the employment of such eligible
			 individual.
					(h)Transportation
			 support for participating eligible individualsIn accordance with
			 criteria established by the Secretary for purposes of the pilot program, the
			 Secretary may pay an allowance based upon mileage, of any eligible individual
			 whose employment is subsidized under the pilot program not in excess of 75
			 miles to or from a facility of the eligible employer or other place in
			 connection with such employment.
			(i)Grants to
			 eligible entities
				(1)In
			 generalThe Secretary may award grants to not more than four
			 eligible entities to assist the Secretary in carrying out the pilot
			 program.
				(2)Eligible entitiesFor purposes of the pilot program, an
			 eligible entity is a nonprofit organization.
				(3)ConsiderationsIn
			 awarding grants under this subsection, the Secretary may consider whether an
			 eligible entity—
					(A)has an
			 understanding of the unemployment problems of eligible individuals and members
			 of the Armed Forces transitioning from service in the Armed Forces to civilian
			 life;
					(B)is familiar with
			 a location selected under subsection (e) and has an understanding of employment
			 in such location and employment assistance available to eligible individuals in
			 such location; and
					(C)has the
			 capability to assist the Secretary in administering effectively the pilot
			 program and provide employment assistance to eligible individuals.
					(4)Use of
			 fundsAmounts received by a recipient of a grant under this
			 subsection may be used as follows:
					(A)To assist the
			 Secretary in carrying out the pilot program.
					(B)To recruit
			 eligible employers and eligible individuals to participate in the pilot
			 program.
					(C)To coordinate and
			 implement job placement and other employer outreach activities in connection
			 with the pilot program.
					(D)To carry out such
			 other activities as the Secretary considers appropriate for purposes of the
			 pilot program.
					(j)Additional
			 pilot program requirementsUnder the pilot program, the Secretary
			 shall—
				(1)develop an
			 objective assessment process that will identify the work experience, skill
			 levels, and interests of eligible individuals participating in the pilot
			 program;
				(2)ensure that
			 employment and counseling services are available to eligible individuals
			 participating in the pilot program, including by connecting eligible
			 individuals with services available to the eligible individuals through State
			 or local employment service or other public agencies;
				(3)develop and
			 implement procedures for evaluating job placement and employment of eligible
			 individuals participating in the pilot program; and
				(4)carry out such
			 other activities as the Secretary considers appropriate for purposes of the
			 pilot program.
				(k)OutreachThe
			 Secretary of Labor and the Secretary of Veterans Affairs shall jointly conduct
			 a program of outreach to inform eligible employers and eligible individuals
			 about the pilot program and the benefits of participating in the pilot
			 program.
			(l)Minimization of
			 administrative burden on participating employersThe Secretary of
			 Labor shall take such measures as may be necessary to minimize administrative
			 burdens incurred by eligible employers in participating in the pilot
			 program.
			(m)Reports
				(1)In
			 generalNot later than 45 days after the completion of the first
			 year of the pilot program and not later than 180 days after the completion of
			 the second and third years of the pilot program, the Secretary shall submit to
			 Congress a report on the pilot program.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include the following:
					(A)An evaluation of
			 the pilot program.
					(B)The number and
			 characteristics of individuals participating in the pilot program.
					(C)The number and
			 characteristics of employers participating in the pilot program.
					(D)The number and
			 types of positions of employment in which eligible individuals were placed
			 under the pilot program.
					(E)The number of
			 individuals who obtained long-term full-time employment positions as a result
			 of the pilot program, the hourly wage and nature of such employment, and if
			 available, whether such individuals were still employed in such positions three
			 months after obtaining such positions.
					(F)A description of
			 the outreach activities undertaken to raise awareness of the pilot program by
			 potential eligible individuals and eligible employers, and an assessment of the
			 effectiveness of such activities.
					(G)An assessment of
			 the feasibility and advisability of providing subsidies to eligible employers
			 to employ eligible individuals.
					(H)An assessment of
			 the effect of the pilot program on earnings of eligible individuals and the
			 employment of eligible individuals.
					(I)Such
			 recommendations for legislative and administrative action as the Secretary
			 considers appropriate to improve the pilot program, to expand the pilot
			 program, or to improve the employment of eligible individuals.
					(n)Relation to
			 other Federal assistanceNotwithstanding any other provision of
			 law, wages received by an individual that are subsidized under the pilot
			 program may not be used in any calculation to determine the eligibility of such
			 individual for any Federal program for the purpose of obtaining child care
			 assistance.
			(o)Funding
			 limitations
				(1)Wage
			 subsidiesNot less than 95 percent of amounts appropriated or
			 otherwise made available for the pilot program shall be used to provide
			 subsidies under subsection (f).
				(2)AdministrationNot
			 more than 5 percent of amounts appropriated or otherwise made available for the
			 pilot program may be used to administer the pilot program.
				(p)Coordination
			 with work opportunity tax creditSection 51 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(j)Coordination
				with pilot program on provision of subsidies to employers for employment of
				certain veterans and members of Armed ForcesNo credit shall be
				allowed under subsection (a) with respect to any wages paid to a qualified
				veteran if the taxpayer has received a subsidy under section 2(f) of the
				Veterans Equipped for Success Act of
				2013 with respect to such qualified
				veteran.
					.
			(q)DefinitionsIn
			 this section:
				(1)ApprenticeshipThe
			 term apprenticeship means a program of apprenticeship approved by
			 the Office of Apprenticeship of the Department of Labor or a State
			 apprenticeship as meeting the standards of apprenticeship published by the
			 Secretary of Labor pursuant to section 2 of the Act of August 16, 1937
			 (popularly known as the National Apprenticeship Act) (29 U.S.C.
			 50a).
				(2)Full-time
			 basisThe term full-time basis, with respect to
			 employment, means employment of a minimum of 30 hours a week.
				(3)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				3.Pilot program on
			 provision of career transition services to young veterans
			(a)In
			 generalCommencing not later than January 1, 2014, the Secretary
			 of Veterans Affairs shall, in collaboration with the Secretary of Labor, carry
			 out a pilot program to assess the feasibility and advisability of establishing
			 a program to provide career transition services to eligible individuals—
				(1)to provide
			 eligible individuals with work experience in the civilian sector;
				(2)to increase the
			 marketable skills of eligible individuals;
				(3)to assist
			 eligible individuals in obtaining long-term employment; and
				(4)to assist in
			 integrating eligible individuals into their local communities.
				(b)Eligible
			 individualsFor purposes of the pilot program, an eligible
			 individual is an individual who—
				(1)is—
					(A)a veteran of the
			 Armed Forces who was discharged or released from service therein under
			 conditions other than dishonorable; or
					(B)a member of a
			 reserve component of the Armed Forces (including the National Guard)
			 who—
						(i)served on active
			 duty in the Armed Forces (other than active duty for training) for more than
			 180 consecutive days during the two-year period ending on the date of the
			 commencement of the individual's participation in the pilot program; and
						(ii)is
			 not serving on active duty on the date of the commencement of the individual's
			 participation in the pilot program;
						(2)is unemployed or
			 underemployed, as determined by the Secretary; and
				(3)is, at the time
			 at which the individual applies for participation in the pilot program, 18
			 years of age or older, but not more than 30 years of age.
				(c)Duration and
			 number of participants
				(1)DurationThe
			 Secretary shall carry out the pilot program during the three-year period
			 beginning on the date of the commencement of the pilot program.
				(2)Number of
			 participantsNot more than 50,000 eligible individuals may
			 concurrently participate in the pilot program.
				(d)Locations
				(1)In
			 generalThe pilot program shall be carried out in four locations
			 selected by the Secretary for purposes of the pilot program and in accordance
			 with the provisions of this subsection.
				(2)Consideration
			 of areas of high concentrations of young eligible individualsIn
			 selecting locations under paragraph (1), the Secretary shall consider areas
			 with populations the Secretary determines have high concentrations of eligible
			 individuals, particularly those with high concentrations of eligible
			 individuals who are age 25 or younger.
				(e)Career
			 transition servicesFor purposes of the pilot program, career
			 transition services are the following:
				(1)Internships under
			 subsection (f).
				(2)Mentorship and
			 job-shadowing under subsection (g).
				(3)Volunteer
			 opportunities under subsection (h).
				(4)Professional
			 skill workshops under subsection (i).
				(5)Skills assessment
			 under subsection (j).
				(6)Additional
			 services under subsection (k).
				(f)Internships
				(1)In
			 generalFor each eligible individual whom the Secretary approves
			 for participation in the pilot program, the Secretary shall attempt to place
			 such eligible individual in an internship on a full-time basis with an eligible
			 employer whom the Secretary has approved for participation in the pilot
			 program.
				(2)Eligible
			 employerFor purposes of the pilot program, an eligible employer
			 is an employer determined by the Secretary to meet such criteria for
			 participation in the pilot program as the Secretary shall establish for
			 purposes of the pilot program, except that an employer may not be determined to
			 be an eligible employer for that purpose if the employer—
					(A)has been
			 investigated or subject to a case or action by the Federal Trade Commission
			 during the 180-day period ending on the date the employer would otherwise
			 commence participation in the pilot program;
					(B)has not been in
			 good standing with a State business bureau during the period described in
			 subparagraph (A);
					(C)is an agency of
			 the Federal Government or a State or local government;
					(D)is delinquent
			 with respect to payment of any taxes or employer contributions described under
			 sections 3301 and 3302(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C.
			 3301 and 3302(a)(1)) or with respect to any related reporting
			 requirement;
					(E)has previously
			 participated in the pilot program and, as determined by the Secretary, failed
			 to abide by a requirement of the pilot program; or
					(F)receives more
			 than 75 percent of its revenue from the Federal Government or a State or local
			 government.
					(3)DurationEach
			 internship under the pilot program shall be for a period of one year.
				(4)Wages
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary
			 shall furnish pay to each eligible individual participating in an internship
			 under the pilot program for the duration of such participation at a rate equal
			 to the greater of—
						(i)the
			 rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206(a)(1)) or the rate specified in the applicable State minimum wage
			 law; and
						(ii)if
			 the eligible individual was receiving unemployment compensation before being
			 placed in the internship, the rate of such unemployment compensation.
						(B)Maximum
			 amountAn eligible individual may not receive an aggregate amount
			 of more than $30,000 in pay from the Secretary under this paragraph.
					(5)Employment
			 status
					(A)Compensation
			 for work injuriesAn eligible individual placed in an internship
			 with an eligible employer under the pilot program shall be deemed, during the
			 period of such internship under the pilot program, an employee of the United
			 States for the purposes of the benefits of chapter 81 of title 5, United States
			 Code, but not for the purposes of laws administered by the Office of Personnel
			 Management.
					(B)Health
			 benefitsFor purposes of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), an eligible individual placed in an internship
			 with an eligible employer under the pilot program shall be considered an
			 employee of the Department of Veterans Affairs and not the eligible employer
			 during the period of such internship under the pilot program.
					(6)Relation to
			 other Federal assistanceNotwithstanding any other provision of
			 law, pay received by an individual under this subsection may not be used in any
			 calculation to determine the eligibility of such individual for any Federal
			 program for the purpose of obtaining child care assistance.
				(7)Limit on number
			 of intern placementsIn the case of an eligible employer at which
			 one or more eligible individuals have been placed for an internship under the
			 pilot program, the Secretary may consider, in determining whether to place an
			 additional eligible individual at such employer for an internship under the
			 pilot program, whether if after such additional placement, the number of
			 eligible individuals placed in internships at such employer under the pilot
			 program would constitute more than 10 percent of the eligible employer's
			 workforce. For purposes of the previous sentence, being an intern under the
			 pilot program placed at the eligible employer shall be considered part of the
			 employer's workforce.
				(g)Mentorship and
			 job-Shadowing
				(1)In
			 generalAs a condition of an eligible employer's participation in
			 the pilot program and the placement of an eligible individual in an internship
			 at the eligible employer, the eligible employer shall provide each eligible
			 individual placed in an internship at the eligible employer under the pilot
			 program with at least one mentor who is an employee of the eligible
			 employer.
				(2)Job-shadowing
			 and career counselingTo the extent practicable, a mentor
			 assigned to an eligible individual participating in the pilot program shall
			 provide such eligible individual with job shadowing and career
			 counseling.
				(h)Volunteer
			 opportunities
				(1)In
			 generalAs a condition on participation in the pilot program,
			 each eligible individual who participates in the pilot program shall, not less
			 frequently than once each month in which the eligible individual participates
			 in the pilot program, engage in a qualifying volunteer activity in accordance
			 with guidelines the Secretary shall establish.
				(2)Qualifying
			 volunteer activitiesFor purposes of this subsection, a
			 qualifying volunteer activity is any activity the Secretary considers related
			 to providing assistance to, or for the benefit of, a veteran. Such activities
			 may include the following:
					(A)Outreach.
					(B)Assisting an
			 organization recognized by the Secretary for the representation of veterans
			 under section 5902 of title 38, United States Code, on a volunteer
			 basis.
					(C)Service
			 benefitting a veteran in a State home or a Department of Veterans Affairs
			 medical facility.
					(D)Service
			 benefitting a veteran at an institution of higher education.
					(i)Professional
			 skills workshops
				(1)In
			 generalThe Secretary shall provide eligible individuals
			 participating in the pilot program with workshops for the development and
			 improvement of the professional skills of such eligible individuals.
				(2)TailoredThe
			 workshops provided by the Secretary shall be tailored to meet the particular
			 needs of eligible individuals participating in the pilot program as determined
			 under subsection (j).
				(3)TopicsThe
			 workshops provided to eligible individuals participating in the pilot program
			 may include workshops for the development of such professional skills as the
			 Secretary considers appropriate, which may include the following:
					(A)Written and oral
			 communication skills.
					(B)Basic word
			 processing and other computer skills.
					(C)Interpersonal
			 skills.
					(4)Manner of
			 presentationWorkshops on particular topics shall be provided
			 through such means as may be appropriate, effective, and approved of by the
			 Secretary for purposes of the pilot program. Such means may include use of
			 electronic communication.
				(5)AssessmentsThe
			 Secretary shall conduct an assessment of a participant in a workshop conducted
			 under this subsection to assess the participant’s knowledge acquired as a
			 result of participating in the workshop.
				(j)Skills
			 assessment
				(1)In
			 generalUnder the pilot program, the Secretary shall develop and
			 implement an objective assessment of eligible individuals participating in the
			 pilot program to assist in the placement of such individuals in internships
			 under subsection (f) and to assist in the tailoring of workshops under
			 subsection (i).
				(2)ElementsThe
			 assessment may include an assessment of the skill levels and service needs of
			 each participant, which may include a review of basic professional entry-level
			 skills, prior work experience, employability, and the individual's
			 interests.
				(k)Additional
			 services
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall,
			 under the pilot program, furnish the following services to an eligible
			 individual participating in the pilot program when assessment under subsection
			 (j) indicates such services are appropriate:
					(A)Counseling, such
			 as job counseling and career counseling.
					(B)Job search
			 assistance.
					(C)Follow-up
			 services with participants that are offered unsubsidized employment by the
			 employer with whom they were assigned.
					(D)Transportation,
			 as described in paragraph (2).
					(2)ReferralsIn
			 lieu of furnishing a service to an eligible individual under paragraph (1), the
			 Secretary may refer such eligible individual to another Federal, State, or
			 local government program that provides such service.
				(3)TransportationIn
			 accordance with criteria established by the Secretary for purposes of the pilot
			 program, the Secretary may pay an allowance based upon mileage, of any eligible
			 individual placed in an internship under the pilot program not in excess of 75
			 miles to or from a facility of the eligible employer or other place in
			 connection with such internship.
				(l)Participation
				(1)Application
					(A)In
			 generalAn eligible employer, eligible individual, or member of
			 the Armed Forces described in subparagraph (B) seeking to participate in the
			 pilot program shall submit to the Secretary of Veterans Affairs an application
			 therefor at such time, in such manner, and containing such information as the
			 Secretary shall specify.
					(B)Members of
			 Armed ForcesA member of the Armed Forces described in this
			 subparagraph is a member of the Armed Forces who—
						(i)is
			 expected, within 180 days, to be discharged or released from service in the
			 active military, naval, or air service under conditions other than
			 dishonorable; and
						(ii)has not accepted
			 an offer of employment that would begin after such discharge or release.
						(2)Selection
					(A)In
			 generalThe Secretary shall review each application submitted by
			 an applicant under paragraph (1) and approve or disapprove the applicant for
			 participation in the pilot program.
					(B)Consideration
			 of employer performanceIn approving or disapproving an eligible
			 employer for participation in the pilot program, the Secretary may consider
			 past performance of the eligible employer with respect to the following:
						(i)Job
			 training, basic skills training, and related activities.
						(ii)Fiscal
			 accountability.
						(iii)Demonstration
			 of a high potential for growth and long-term job creation.
						(C)Considerations
			 concerning selection of for-profit and not-for-profit
			 employersThe Secretary may consider approving both for-profit
			 and not-for-profit employers who are eligible employers for placement of
			 interns under the pilot program.
					(D)Considerations
			 concerning participation of small business concernsIn selecting
			 eligible employers for participation in the pilot program, the Secretary may
			 consider the extent to which small business concerns are afforded opportunities
			 to participate in the pilot program.
					(m)Grants
				(1)In
			 generalThe Secretary may award grants to not more than four
			 eligible entities to assist the Secretary in carrying out the pilot
			 program.
				(2)Eligible entitiesFor purposes of the pilot program, an
			 eligible entity is a nonprofit organization.
				(3)ConsiderationsIn
			 awarding grants under this subsection, the Secretary may consider whether an
			 eligible entity—
					(A)has an
			 understanding of the unemployment problems of eligible individuals and members
			 of the Armed Forces transitioning from service in the Armed Forces to civilian
			 life;
					(B)is familiar with
			 one or more locations selected under subsection (d); and
					(C)has the
			 capability to assist the Secretary in administering effectively the pilot
			 program and providing career transition services to eligible
			 individuals.
					(4)Use of
			 fundsAmounts received by a recipient of a grant under this
			 subsection may be used as the Secretary considers appropriate for purposes of
			 the pilot program, including as follows:
					(A)To assist the
			 Secretary in carrying out the pilot program.
					(B)To recruit
			 eligible employers and eligible individuals to participate in the pilot
			 program.
					(C)To match eligible
			 individuals participating in the pilot program with internship opportunities at
			 eligible employers participating in the pilot program.
					(D)To coordinate and
			 carry out job placement and other employer outreach activities.
					(n)OutreachThe
			 Secretary of Veterans Affairs and the Secretary of Labor shall jointly carry
			 out a program of outreach to inform eligible employers and eligible individuals
			 about the pilot program and the benefits of participating in the pilot
			 program.
			(o)Awards for
			 outstanding contributions to pilot program
				(1)In
			 generalEach year of the pilot program, the Secretary of Veterans
			 Affairs may recognize one or more eligible employers or one or more eligible
			 individuals participating in the pilot program for demonstrating outstanding
			 achievement in carrying out or in contributing to the success of the pilot
			 program.
				(2)CriteriaThe
			 Secretary shall establish such selection procedures and criteria as the
			 Secretary considers appropriate for the award of recognition under this
			 subsection.
				(p)Minimization of
			 administrative burden on participating employersThe Secretary
			 shall take such measures as may be necessary to minimize administrative burdens
			 incurred by eligible employers due to participation in the pilot
			 program.
			(q)Reports
				(1)In
			 generalNot later than 45 days after the completion of the first
			 year of the pilot program and not later than 180 days after the completion of
			 the second and third years of the pilot program, the Secretary shall submit to
			 Congress a report on the pilot program.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include the following:
					(A)An evaluation of
			 the pilot program.
					(B)The number and
			 characteristics of participants in the pilot program.
					(C)The number and
			 types of internships in which eligible individuals were placed under the pilot
			 program.
					(D)The number of
			 individuals who obtained long-term full-time unsubsidized employment positions
			 as a result of the pilot program, the hourly wage and nature of such
			 employment, and if available, whether such individuals were still employed in
			 such positions three months after obtaining such positions.
					(E)An assessment of
			 the feasibility and advisability of providing career transition services to
			 eligible individuals.
					(F)An assessment of
			 the effect of the pilot program on earnings of eligible individuals and the
			 employment of eligible individuals.
					(G)Such
			 recommendations for legislative and administrative action as the Secretary may
			 have to improve the pilot program, to expand the pilot program, or to improve
			 the employment of eligible individuals.
					(r)Funding
			 limitations
				(1)Wages for
			 internshipsNot less than 95 percent of amounts appropriated or
			 otherwise made available for the pilot program shall be used to provide pay
			 under subsection (f)(4).
				(2)AdministrationNot
			 more than 5 percent of amounts appropriated or otherwise made available for the
			 pilot program may be used to administer the pilot program.
				(s)DefinitionsIn
			 this section:
				(1)Active duty,
			 active military, naval, or air service, reserve component, and
			 veteranThe terms active duty, active
			 military, naval, or air service, reserve component, and
			 veteran have the meanings given such terms in section 101 of title
			 38, United States Code.
				(2)Full-time
			 basisThe term full-time basis, with respect to an
			 internship, means participation in the internship of not fewer than 30 hours
			 per week and not more than 40 hours per week.
				(3)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				(4)Unemployment
			 compensationThe term unemployment compensation
			 means regular compensation (as defined in section 205 of the Federal-State
			 Extended Unemployment Compensation Act of 1970), compensation under the
			 Federal-State Extended Compensation Act of 1970, and compensation under the
			 emergency unemployment compensation program under title IV of the Supplemental
			 Appropriations Act, 2008.
				
